Title: July 30th. Saturday.
From: Adams, John
To: 


       All hands carting Earth and making Compost, i.e. 4 hands Billings, Bass and the two Lathrops. Billings is in his Element. Building Wall and making manure are his great delights, he says. He says he will cover all my Clover with green Seaweed. Drop part of a Load on the lower Part and carry the rest up the hill to the Barley Stubble. He will make a heap of Compost too upon the Top of the Hill to dung the Corn in the holes next Year upon the Piece which I propose to break up, and he will make an heap of Compost in the Spring with winter Dung to dung Corn beyond the Ditch. He will get a Scow load of Rockweed, and Scow loads of Seaweed and marsh mud. If he did not execute as well as plann, I should suppose this all Gasconade. But he is the most ingenious, the most laborious, the most resolute and the most indefatigable Man I ever employed.
      